DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-24 filed April 05, 2021 are the subject matter of this Office Action. 
Priority
Acknowledgement is made of the continuation of Application 15132418, now U.S. Patent 10,426,835. The effective filing date of Application 15132418 is 04/19/2016. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 9, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fabrizio (Experience of Carboxytherapy in Conservative Treatment of Peyronie’s Disease: XXI Congresso Nazionale Roma, Associazion Urologi Italiani 2012; NPL Entry 6 in IDS of 11/08/2019). 
Fabrizio teaches the method of treating Peyronie’s disease in a subject in need comprising injecting 500 cc of medical CO2 weekly into suprapubic subcutaneous tissue to subjects in need thereof (abstract). Second and additional injections of said medical CO2 are embraced within the regimen of Fabrizio (10-15 weekly injections). Regarding the limitation directed to assessing the results of the first and second doses of CO2, Fabrizio  teaches that said injection therapy improves vessel dilation and improves tissue flow velocity and reduction of plaque in the administered subject (page 2).
It is noted that Fabrizio does not specifically teach wherein the second injection site is different from the first injection location. However, said skilled artisan would have found it prima facie obvious to change the injection site from the first CO2 injection to the second CO2 injection in order to prevent bruising or continued injury to the initial site of injection. 
  
 Claims 2-8, 10-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fabrizio (Experience of Carboxytherapy in Conservative Treatment of Peyronie’s Disease: XXI Congresso Nazionale Roma, Associazion Urologi Italiani 2012; NPL Entry 6 in IDS of 11/08/2019) as applied to claims 1, 9, 17 and 19 above in view of Abern (Journal of Sexual Medicine Vol. 9 pages 288-295 published 2012).

As disclosed above, Fabrizio teaches the method of treating Peyronie’s disease in a subject in need comprising injecting 500 cc of medical CO2 weekly into suprapubic  subcutaneous tissue to subjects in need thereof (abstract). Second and additional injections of said medical CO2 are embraced within the regimen of Fabrizio (10-15 weekly injections). Regarding the limitation directed to assessing the results of the first and second doses of CO2, Fabrizio teaches that said injection therapy improves vessel dilation and improves tissue flow velocity and reduction of plaque in the administered subject (page 2).
However, Fabrizio does not specifically teach administering a decalcifying agent, such as verapamil to the subject comprising Peyronie’s disease, prior to, or alternatively following carbon dioxide therapy. Nor does Fabrizio teach the administration of L-arginine to said patient with Peyronie’s disease, nor the use of a penile traction device to treat the disclosed disorder.
Abern teaches the method of treating Peyronie’s disease in a subject in need comprising combining a penile traction device to a therapeutic combination comprising verapamil and L-arginine (abstract). Verapamil, intralesionally injected to the targeted tissue of said patient, and oral administration of L-arginine is embraced in the regimen of Abern (abstract, page 289 right col. ). Abern teaches said therapeutic combination effectively reduced penile deformity and increased erect penile curvature and stretched penile length in patients compared to control (abstract, page 295, left col.).
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the verapamil, L-arginine and penile traction device methodology into the carboxy therapy regimen of Fabrizio in view of Abern in order to arrive at the instantly claimed methodology.  Motivation to incorporate verapamil, L-arginine and penile traction device methodology into the carboxy regimen of Fabrizio and administer the compositions together flows logically from the very fact each agent or combination of agents was known in the prior art to have the same therapeutic utility of treating Peyronie’s disease and, in turn, raises the reasonable expectation of success, that when combined, a regimen comprising carboxy therapy and verapamil would be efficacious at treating Peyronie’s disease. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06). 
Regarding the limitation directed to wherein verapamil is administered prior to, or following carboxy therapy, Applicant is reminded of MPEP 2144.04 wherein selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
 
 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fabrizio (Experience of Carboxytherapy in Conservative Treatment of Peyronie’s Disease: XXI Congresso Nazionale Roma, Associazion Urologi Italiani 2012; NPL Entry 6 in IDS of 11/08/2019) in view of Gelbard (Journal of Urology Vol. 187 pages 2268-2274 published 2012)
Fabrizio teaches the method of treating Peyronie’s disease in a subject in need comprising injecting 500 cc of medical CO2 weekly into suprapubic subcutaneous tissue to subjects in need thereof (abstract). Second and additional injections of said medical CO2 are embraced within the regimen of Fabrizio (10-15 weekly injections). Regarding the limitation directed to assessing the results of the first and second doses of CO2, Fabrizio teaches that said injection therapy improves vessel dilation and improves tissue flow velocity and reduction of plaque in the administered subject (page 2).
However, Fabrizio does not specifically teach administering a therapeutically effective amount of collagenase clostridium histolyticum to the subject comprising Peyronie’s disease following carbon dioxide therapy.
Gelbard teaches treating Peyronie’s disease in a subject in need comprising injecting a therapeutically effective amount of collagenase clostridium histolyticum (xiaflex) to the targeted plaque, wherein said regimen yielded significant improvements in penile curvature and plaque reduction (abstract, page 2269 left col. through right col., page 2271, right col. through page 2272 left col.).   
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate collagenase clostridium histolyticum therapy with the carboxy therapy regimen of Fabrizio in view of Gelbard in order to arrive at the instantly claimed methodology. Motivation to incorporate collagenase clostridium histolyticum to the carboxy therapeutic regimen flows logically from the fact that collagenase clostridium histolyticum was art recognized as an effective agent to reduce plaque development in a subject with Peyronie’s disease.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06). Regarding the limitation directed to wherein collagenase clostridium histolyticum is administered following carboxy therapy, Applicant is reminded of MPEP 2144.04 wherein selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fabrizio (Experience of Carboxytherapy in Conservative Treatment of Peyronie’s Disease: XXI Congresso Nazionale Roma, Associazion Urologi Italiani 2012; NPL Entry 6 in IDS of 11/08/2019) and Gelbard (Journal of Urology Vol. 187 pages 2268-2274 published 2012) as applied to claim 21 above, in view of Abern (Journal of Sexual Medicine Vol. 9 pages 288-295 published 2012).
 As disclosed above, the combination of Fabrizio and Gelbard render obvious the repeated injections of 500 cc of medical CO2 into suprapubic subcutaneous tissue to patients comprising Peyronie’s disease followed by the administration of collagenase clostridium histolyticum to said patient, as each agent was individually taught in the prior art at reducing plaque formation in patients comprising Peyronie’s disease.
However, the combination of Fabrizio and Gelbard teach administering a decalcifying agent, such as verapamil and L-arginine to the subject comprising Peyronie’s disease, prior to, or alternatively following carbon dioxide therapy. Nor does Fabrizio teach the administration of L-arginine to said patient with Peyronie’s disease. 
Abern teaches the method of treating Peyronie’s disease in a subject in need comprising administering a therapeutic combination comprising verapamil and L-arginine to said subject in need (abstract). Verapamil, intralesionally injected to the targeted tissue of said patient, and oral administration of L-arginine is embraced in the regimen of Abern (abstract, page 289 right col. ). Abern teaches said therapeutic combination effectively reduced penile deformity and increased erect penile curvature and stretched penile length in patients compared to control (abstract, page 295, left col.)
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the verapamil and L-arginine into the CO2 and collagenase clostridium histolyticum therapy regimen of Fabrizio and Gelbard in view of Abern in order to arrive at the instantly claimed methodology. 
 Motivation to incorporate verapamil, L-arginine into the regimen of Fabrizio and Gelbard flows logically from the very fact each agent or combination of agents was known in the prior art to have the same therapeutic utility of treating Peyronie’s disease and, in turn, raises the reasonable expectation of success, that when combined, a regimen comprising carboxy therapy, collagenase clostridium histolyticum, verapamil and L-arginine, said combinatorial regimen would be efficacious at treating Peyronie’s disease. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06). Regarding the limitation directed to wherein verapamil is administered prior to carboxy therapy, Applicant is reminded of MPEP 2144.04 wherein selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 15-18 of U.S. Patent No. 10,987,273 in view of Abern (Journal of Sexual Medicine Vol. 9 pages 288-295 published 2012).

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application  and claims 1-4, 15-18 of U.S. Patent No. 10,987,273 both embrace the same methodology of repeated administration of CO2 via injection to the corpus cavernum to a subject in order to treat erectile dysfunction in a subject in need thereof. 
However, claims 1-4, 15-18 of  U.S. Patent No. 10,987,273 do not claim the incorporation of verapamil nor L-arginine nor a penile traction device to said patient with erectile dysfunction. 
Abern teaches the method of treating Peyronie’s disease in subjects who comprise symptoms of pain erectile dysfunction and perceived penile length loss comprising administering a therapeutic combination comprising verapamil and L-arginine to said subject in need (abstract, page 288 left col.). Verapamil, intralesionally injected to the targeted tissue of said patient, and oral administration of L-arginine is embraced in the regimen of Abern (abstract, page 289 right col. ). Abern teaches said therapeutic combination effectively reduced penile deformity and increased erect penile curvature and stretched penile length in patients compared to control (abstract, page 295, left col.)
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the verapamil and L-arginine into the CO2 and collagenase clostridium histolyticum therapy regimen of Fabrizio and Gelbard in view of Abern in order to arrive at the instantly claimed methodology. 
 Motivation to incorporate verapamil, L-arginine into the regimen of claims 1-4, 15-18 of  U.S. Patent No. 10,987,273 flows logically from the very fact each agent or combination of agents was known in the prior art to have the same therapeutic utility of treating Peyronie’s disease and, in turn, raises the reasonable expectation of success, that when combined, a regimen comprising carboxy therapy, verapamil, L-arginine and a penile traction device would be efficacious at treating erectile dysfunction in a subject comprising Peyronie’s disease. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06). Regarding the limitation directed to wherein verapamil is administered prior to, or following carboxy therapy, Applicant is reminded of MPEP 2144.04 wherein selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Claims 1-3, 5-6, 9-11, 13-14, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-10of U.S. Patent No. 10,426,835 in view of Fabrizio (Experience of Carboxytherapy in Conservative Treatment of Peyronie’s Disease: XXI Congresso Nazionale Roma, Associazion Urologi Italiani 2012; NPL Entry 6 in IDS of 11/08/2019).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application  and claims 1-6, 9-10 of U.S. Patent No. 10,426,835  both embrace the same methodology of administering CO2 via injection to the corpus cavernum to a subject in order to treat Peyronie’s disease in a subject in need thereof, followed by the addition of verapamil.  
However, claims 1-6, 9-10 of  U.S. Patent No. 10,426,835 do not claim repeated administrations of C02 to the subject with Peyronie’s disease.  
Fabrizio teaches the method of treating Peyronie’s disease in a subject in need comprising injecting 500 cc of medical CO2 weekly into suprapubic subcutaneous tissue to subjects in need thereof (abstract). Second and additional injections of said medical CO2 are embraced within the regimen of Fabrizio (10-15 weekly injections). Regarding the limitation directed to assessing the results of the first and second doses of CO2, Fabrizio  teaches that said injection therapy improves vessel dilation and improves tissue flow velocity and reduction of plaque in the administered subject (page 2).
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to repeat the carboxy treatment regimen in the treatment of Peyronie’s disease in a subject embraced in claims 1-6, 9-10 of U.S. Patent 10,426,835 in view of Fabrizio in order to arrive at the claimed methodology. 
Motivation to repeat the carboxy treatment regimen in the treatment of Peyronie’s disease flows logically from the fact that Fabrizio teaches that it is routine in the art to administer carboxy therapy multiple times to said subject comprising Peyronie’s disease in order to treat the disorder in the afflicted patient. Accordingly, said artisan would have predicted that applying the methodology embraced in claims 1-6, 9-10 of U.S. Patent 10,426,835 followed by a secondary administration of carboxy therapy as taught by Fabrizio, said regimen would have been efficacious in the afflicted patient. 
 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628